PER CURIAM.
On application of relators herein for a writ of supervisory control, after argument of counsel, it is after due consideration ordered' that the writ issue. The court below and its judge are directed to modify the restraining order issued by it on Friday, March 25, 1921, so as to permit the relators and those associated with them, constituting the Republican State Central Committee, to hold the meeting for which they have assembled in the city of Helena, to transact the business for which the meeting has been called, and to elect a member of the Republican National Committee; provided, that the relators and. their associates shall not certify such election to the Republican National Committee, until the action in which the restraining order «was issued by the court below shall have been finally determined.